ACHESON, Circuit Judge.
The interlocutory order granting an injunction, which is the subject-matter of this appeal, was based altogether upon the adjudication on the patent in suit by the United States circuit court for the district of Massachusetts in the case of Manufacturing Co. v. Marden, 64 Fed. 782; the court below declining to consider any question involving the regularity and validity of that adjudication. The learned judge below in his 'opinion said:
“So long as the decree of the circuit court of the district of Massachusetts stands unrevoked and unmodified, the comity which exists between federal •courts justifies this court, upon an application of this kind, in accepting its conclusions.” 77 Fed. 976.
Uow, pending this appeal,—on March 9, 1897,—the United States, circuit court of appeals for the First circuit reversed the decree of the circuit court for the district of Massachusetts, and directed the dismissal of the bill of complaint there. The decree of the court of appeals, as appears from a duly-certified copy filed in this court, is in the words following:
“The petition for a rehearing is granted, and, having been fully heard, the judgment heretofore entered is vacated, the decree of the circuit court is reversed, and the case is remanded to that court, with directions to dismiss the bill because of accord and satisfaction, and without costs to either party in •either court.”
This latter decree, while not decisive of the merits of the controversy, nevertheless deprives the adjudication of the circuit court of the district of Massachusetts of the conclusive effect which the court below felt constrained to give to it; and, in view of the changed condition of the litigation touching this patent, we are of the opinion that the appellants should be relieved from preliminary injunction. It is therefore ordered and decreed that the injunction granted by the circuit court against the appellants be, and the same is, dissolved, with costs in this court to the appellants.